Exhibit 10.3

CONTRACT OF SALE

BUCA DI BEPPO SUMMERLIN

7690 WEST LAKE MEAD, LAS VEGAS, NEVADA

THIS CONTRACT OF SALE (the “Agreement”) is made and entered into by and between
the parties listed below as “Seller” and “Purchaser”, effective as of the
Effective Date (defined below).

ARTICLE I.

BASIC TERMS

1.1 The following shall constitute the Basic Terms (herein so called) of this
Agreement, and the terms having initial capital letters, used in the captions,
or otherwise defined in the Article I shall have the same meaning when used in
other Articles of this Agreement, unless the context otherwise requires a
different meaning. Also, in the event of any conflict between the Basic Terms
and other provisions in this Agreement, the Basic Terms shall control.

 

1.1.1 Seller:   BUCA RESTAURANTS 2, INC.         Address:   1300 Nicollet Mall,
#5003   Minneapolis, MN 55403   Attn: Richard G. Erstad, General Counsel  
Phone: 612-225-3486   Fax: 612-225-3586   Email: rerstad@bucainc.com
1.1.2 Purchaser:   BARTON CREEK CAPITAL, LLC AND/OR ASSIGNS         Address:  
515 Congress, Suite 1515   Austin, TX 78701   Attn. Keith Buchanan/Justin
Metcalf   Phone: (512) 474-4000   Fax: (512) 857-0321   Email:
kbuchanan@bartoncreekcap.com   Email: jmetcalf@bartoncreekcap.com

1.1.3 Property/Project: Buca di Beppo - Summerlin, 7690 West Lake Mead, Las
Vegas, Clark County, Nevada, containing approximately 7,875 square feet of
space, and more particularly described on Exhibit “A” attached hereto (the “Real
Property”).

1.1.4 Purchase Price: Purchaser shall pay the sum of $3,150,000.00, all in cash
at Closing (defined below).

1.1.5 Earnest Money: $25,000.00, to be delivered to the Title Company (defined
below) on or before five (5) business days after the Effective Date (defined
below). Such deposit is referred to as the “Earnest Money”. The Earnest Money is
to be placed in an interest-bearing account, with interest accruing for the
benefit of Purchaser, and which shall be applied to the Purchase Price at
Closing.



--------------------------------------------------------------------------------

  1.1.6 Title Company:   LandAmerica Commonwealth Title of Dallas     5720 LBJ
Freeway, Suite 410     Dallas, Texas 75240     Attention: Kim Lawrence    
972-661-2145/ 972-661-3283 (fax)     Email: kim@kimlawrencepc.com

1.1.7 Review Period: A period of time expiring thirty (30) days after the
Effective Date; provided, the Review Period may be extended by written notice
from Purchaser to Seller during the Review Period for a period of fifteen
(15) days if needed to obtain an unconditional loan commitment or due diligence
materials.

1.1.8 Closing: On or before thirty (30) days after the expiration of the Review
Period.

1.1.9 Special Provisions: It is specifically agreed that the following shall be
conditions to Closing for the benefit of the parties identified below:

(a) Lease: At Closing, Seller and Purchaser shall enter into a Lease (herein so
called), wherein Purchaser shall lease the Property back to Seller on terms to
be included in the Lease, including but not limited to the following: (i) term:
fifteen (15) years with three (3) consecutive five (5) year options; (ii) base
rent: $267,750 in Year 1, and thereafter base rent shall increase two percent
(2%) over the base rent in the immediately preceding calendar year, option base
rent: Market Rate in Year 16, and thereafter option base rent shall increase two
percent (2%) over the option base rent in the immediately preceding calendar
year; which base rent and option base rent shall be absolutely net to Purchaser;
(iii) Seller shall be responsible for the payment of all real estate, personal
property and leasehold taxes, as well as all insurance premiums for all
insurance coverage required by Purchaser and its lender, and to secure such
payment, Seller shall make monthly payments based on annual estimates of such
amounts provided by Purchaser; (iv) Seller shall be responsible for the
maintenance, repairs and replacements with respect to the Property, and
Purchaser shall have no obligation whatsoever as to any such matter; and
(v) Seller shall deliver to Purchaser a security deposit in cash or letter of
credit as follows: $25,000.00 at the Closing. The form of the Lease shall be
negotiated during the Review Period, provided that in the event of any
inconsistency between the Lease and this Agreement, the Lease shall control.

(b) Due Diligence and Closing Costs. Seller shall be responsible for the payment
of all costs and expenses related to the payment of (i) the preparation and
revision of all engineering and environmental reports, appraisals, updated
survey, owner and lender title policies and endorsements required by Purchaser
and its lender, (ii) the drafting and recording of the deed, (iii) all transfer
and mortgage taxes, and (iii) all escrow fees.



--------------------------------------------------------------------------------

ARTICLE II

DESCRIPTION OF THE PROPERTY

2.1 In consideration of the Purchase Price and upon the terms and conditions
hereinafter set forth, Seller shall sell to Purchaser and Purchaser shall
purchase from Seller:

2.1.1 The Property;

2.1.2 All improvements, structures and fixtures placed, constructed or installed
on the Land, being the Project, related parking spaces and all other structures
and amenities located thereon (the “Improvements”), and certain tangible
personal property and all intangible property owned by Seller that is located on
or in or is used in connection with the use or operation of any of the Property
(“Personal Property”). Personal Property shall include, without limitation, all
the following, to the full extent such items are assignable: (a) all of the
tangible property listed on a schedule to be delivered according to section
4.4.2 of this Agreement; (b) the service contracts listed on a schedule to be
delivered according to 4.4.2 of this Agreement; (c) all warranties and
guaranties on or related to the tangible Personal Property or related to
construction, repair, or alteration work on the Real Property; (d) all licenses
and permits related to the Property; and (e) all plans, drawings, engineering
studies located within, used in connection with, or related to the Property.

2.2 The Property, Improvements, and Personal Property shall be referred to
collectively herein as the “Property” or the “Project.”

ARTICLE III.

CLOSING

3.1 The procedure to be followed by the parties in connection with the Closing
shall be as follows:

3.1.1 At the Closing the Seller shall cause to be delivered to the Title Company
(sometimes herein referred to as the “Escrow Agent”) or to Purchaser, as
applicable, the items specified herein and the following documents and
instruments duly executed and acknowledged, in recordable form and in form
reasonably acceptable to Purchaser and the Title Company:

3.1.1.1 A Special Warranty Deed (the “Deed”) dated as of the Closing Date, in
favor of Purchaser or its assignee;

3.1.1.2 A blanket conveyance, bill of sale and assignment (the “Bill of Sale”),
conveying and assigning to Purchaser all Improvements, Personal Property and all
Intangible Property, and assigning to Purchaser such service contracts, and
maintenance agreements as may be designated by Purchaser, which may be in force
with regard to the Property;

3.1.1.3 A counterpart of the Lease;

3.1.1.4 Evidence acceptable to Title Company, authorizing the consummation by
Seller of the purchase and sale transaction contemplated hereby and the
execution and delivery of the closing documents on behalf of Seller, including
documentation confirming the legal existence of Seller, the authority of Seller
to execute and deliver such closing documents and the valid execution of such
closing documents on behalf of Seller;

3.1.1.5 Possession of the Property, subject only to the Permitted Exceptions and
Seller’s possession under the Lease; and

3.1.1.6 All other documents and instruments reasonably required by Purchaser or
the Title Company to effectuate the Closing.



--------------------------------------------------------------------------------

3.1.2 At the Closing, Purchaser, or its assignee, shall cause to be delivered to
the Title Company funds payable to the Title Company representing the cash
portion of the Purchase Price, due in accordance with Article I hereof, less, in
the event the Earnest Money is in the form of cash, the Earnest Money already
deposited, together with all accrued interest thereon, which is to be applied to
the total cash payment required, and counterparts of the Assignment, the Bill of
Sale and the Lease.

3.1.3 At the Closing, Seller and Purchaser shall cause to be delivered to the
Title Company such other instruments and documents as may be necessary and
appropriate and required hereunder in order to complete the Closing of the
transactions contemplated hereunder.

3.1.4 At the Closing, Seller shall deliver to the Purchaser and the Title
Company a certificate in such form as may be required by the Internal Revenue
Service pursuant to Section 1445 of the Internal Revenue Code of 1986, as
amended, or the regulations issued pursuant thereto, certifying as to the
non-foreign status of a transferor, in the form required by the Internal Revenue
Service (“IRS”). In the event that Seller fails or refuses to deliver such
certificate to Purchaser and the Title Company at the Closing, Seller authorizes
the Purchaser or the Title Company to withhold from the cash portion of the
Purchase Price as authorized by the IRS.

3.2 Upon the completion of the deliveries specified in Section 3.1 above, the
Escrow Agent shall be authorized to cause the appropriate closing documents to
be immediately recorded in the appropriate records, and shall deliver the
balance of the proceeds from the sale to Seller, after deducting all expenses
thereof or such other items as may be specified herein.

3.3 Seller shall furnish Purchaser with an ALTA Extended Coverage Fee Simple
Policy of Title Insurance (the “Title Policy”) within a reasonable time after
Closing, in the full amount of the Purchase Price, wherein the Title Company
shall insure that the title to the Project is vested in Purchaser, containing no
exception to such title other than the Permitted Exceptions (hereinafter
defined) and the standard printed exceptions (provided that the area and
boundaries exceptions shall be amended at Purchaser’s expense to except only to
“Shortages in Area”, the exception for restrictive covenants shall be endorsed
“None of Record” or shall list only those restrictive covenants as may be
Permitted Exceptions, the exception for taxes shall be limited to taxes for the
year in which Closing occurs and subsequent years, and subsequent assessments
for prior years due to change in land usage or ownership, and endorsed “Not Yet
Due and Payable”), any exception for parties in possession of the Property shall
be limited to rights of Seller under the Lease, and there shall be no exception
for visible and apparent easements, roads and highways or any other matters
which would be disclosed by a current survey of the Property.

ARTICLE IV.

ITEMS FOR REVIEW; REVIEW PERIOD

4.1 Upon execution of this Agreement, Purchaser and/or Seller, as the case may
be, shall perform the following within the time stated, each of which shall be a
condition precedent to Closing:

4.1.1 On or before ten (10) business days after the Effective Date, Purchaser,
at Seller’s sole cost and expense, shall obtain a Commitment for Title Insurance
or a



--------------------------------------------------------------------------------

Commitment to Insure (the “Commitment”) dated not earlier than the date of this
Agreement, issued by the Title Company, showing Seller’s title to the Project to
be good and marketable, together with true, correct and legible copies of all
items and documents referred to therein. Purchaser shall have fifteen (15) days
after receipt of said items (and the Survey hereinafter referred to) to examine
the condition of title and approve or disapprove the same. Those items listed in
the Commitment and not disapproved of by Purchaser within the 15 day period
described above shall be referred to as the “Permitted Exceptions.” In the event
that Purchaser disapproves of all or any item referred to in the Commitment,
Seller shall have a period of five (5) days within which to cure or remove such
exceptions, without any obligation to do so. In the event Seller fails or
refuses to cure all of such items within such cure period, Purchaser shall have
the right to terminate this Agreement, whereupon the Title Company is hereby
authorized to, and shall, upon request of Purchaser, return to Purchaser all
Earnest Money that has been theretofore paid or deposited by Purchaser to it
under or in connection with this Agreement, and the parties hereto shall be
released from all obligations hereunder. In the alternative, at the written
request of Purchaser, Seller shall deliver the title in its existing condition
and Purchaser shall, by acceptance of such title, waive any objections to such
title which have not been cured except as to warranties contained in the
documents of conveyance.

4.1.2 Within ten (10) business days after the date of this Agreement, Seller
shall deliver to Purchaser a copy of an ALTA As-Built Survey (the “Survey”) of
the Property. Purchaser shall have the Review Period within which to approve or
disapprove the material contained in the Survey. If Purchaser shall disapprove
the Survey by providing written notice to Seller during the Review Period,
Seller shall have a period of five (5) days within which to correct any defects
disclosed by the Survey or obtain title insurance over such defects. In the
event Seller fails to cure such defects with the 5 day cure period, Purchaser
shall have the right to terminate this Agreement and, upon such termination, all
Earnest Money previously deposited shall be immediately refunded to Purchaser
and the parties hereto shall have no further liability or obligations hereunder.
If Purchaser fails to disapprove the Survey by written notice during the Review
Period the Survey shall be deemed approved and any defects disclosed by the
Survey shall be deemed to Permitted Exceptions.

4.2 During the Review Period, Purchaser shall have the right to perform any and
all inspections or studies of the Property which Purchaser may desire, including
but not limited to a physical inspection of the Property. A representative of
Seller shall be entitled to be present during all such inspections. Any
intrusive testing shall require the prior written approval of Seller, not to be
unreasonably withheld, and Purchaser shall promptly restore any damage or
disturbance caused by such intrusive testing. If Purchaser shall find such
inspections or studies to be unsatisfactory, for any reason, or if Purchaser
otherwise determines that the Property is not suitable for its intended use
thereof, for any reason whatsoever, in Purchaser’s sole discretion, Purchaser
shall have the right, at its option, to terminate this Agreement within the
Review Period and, upon such termination, all Earnest Money previously deposited
shall be immediately refunded to Purchaser and the parties hereto shall have no
further liabilities one to the other. If Purchaser delivers a statement to
Seller and to the Title Company stating “the Property is not acceptable and
Purchaser hereby terminates the Agreement” on or before the expiration of the
Review Period, Purchaser shall be deemed to have timely terminated this
Agreement. Upon a proper termination of this Agreement by Purchaser as provided
above, this Agreement shall automatically terminate and Seller hereby directs
and authorizes the Title Company, and the Title Company shall, notwithstanding
any contrary instructions that Seller may hereafter give, immediately return any
and all Earnest Money and all interest accrued thereon to Purchaser. Upon a
termination, and prior to the refund of the Earnest Money, Purchaser shall
promptly return to Seller all items delivered to Purchaser by Seller, as well as



--------------------------------------------------------------------------------

copies of all surveys, reports and appraisals prepared for or by Purchaser.
Purchaser agrees not to allow any liens to arise against the Property as a
result of such inspections and studies and agrees to indemnify and hold Seller
harmless from and against any and all claims, charges, actions, costs, suits,
damages, injuries, or other liabilities which arise, either directly or
indirectly, from Purchaser’s or its agent’s or employee’s entry onto the
Property prior to Closing. This indemnity shall survive Closing or a termination
of this Agreement by Purchaser.

4.3. Seller’s Delivery of Documents. Seller shall deliver to Buyer all documents
listed below (collectively, “Preliminary Documents”) within ten (10) business
days after the Effective Date:

4.3.1. Schedule of Personal Property. A complete schedule of all tangible
Personal Property, if any, to be sold under this Agreement and a complete
schedule of all service contracts related to the Property.

4.3.2. Agreements. Copies of all written easements, covenants, restrictions,
agreements, service contracts, and other documents that affect the Property,
including without limitation any agreements relating to insurance, service,
operation, repair, supply, advertising, promotion, sale, leasing, or management
of the Property or the use of the common facilities, in Seller’s possession.

4.3.3. Licenses and Permits. Copies of any licenses, permits, or certificates in
the possession of Seller, and any correspondence related to the Improvements, in
Seller’s possession.

4.3.4. Plans. Copies of any existing construction drawings, as-built plans, and
specifications for the Property in Seller’s possession.

4.3.5. Tax Bills. Property tax bills for the past three (3) years.

4.3.6. Financial Information. Copies of operating statements for the Property
covering each calendar month of the current calendar year to date, and each of
the prior three (3) calendar years and all budgets prepared in relation to the
current year and the prior three (3) years. Copies of all invoices, utility
bills, and other records of operating expenses for invoices, bills and expenses
in excess of $5,000.00 incurred during the current years and the prior three
(3) years shall be provided upon request prior to Closing.

4.3.7. Insurance Policies. Summary of all liability, fire, and casualty
insurance coverage and costs thereof carried by Seller with respect to the
Property, and copies of certificates evidencing all insurance that is being
carried.

4.3.8. Materials Related to Condition of the Property. Any environmental impact
reports, “Phase I” or “Phase II” reports, or environmental site assessments
concerning hazardous materials on the Property, complaints or notices of the
presence of hazardous materials on the Property, geological surveys, soil tests,
engineering reports, inspection results, complaints, or notices received
regarding the safety of the Property in Seller’s possession.

4.3.9. Litigation Materials. All materials related to pending or threatened
litigation involving the Property or the Seller on account of its ownership of
the Property, including correspondence, complaints, court orders, settlements,
and judgments, except to the extent disclosure of such materials would result in
Seller’s waiver of its attorney-client privilege.



--------------------------------------------------------------------------------

4.3.10. Other Documents. Access to other data, correspondence, documents,
agreements, waivers, notices, applications, and other records regarding the
Property relating to transactions with taxing authorities, governmental
agencies, utilities, vendors, tenants, neighbors, and others in Seller’s
possession.

ARTICLE V.

SELLER AND PURCHASER REPRESENTATIONS

5.1. Seller’s Representations and Warranties. Seller hereby represents and
warrants that each of the following is true as of the Effective Date and shall
be true as of the Closing Date except as otherwise disclosed in writing to the
Purchaser:

5.1.1. Condition of the Property. To Seller’s actual knowledge, the Property is
free of physical or mechanical defects and all building systems in the Project
(including without limitation heating, ventilating, air-conditioning, elevator,
mechanical, electrical, sprinkler, life safety, and plumbing systems) are in
good order and repair.

5.1.2 Compliance With Laws. To Seller’s actual knowledge, neither the Property
nor its operation violates in any way any applicable laws, ordinances, rules,
regulations, judgments, orders, or covenants, conditions and restrictions,
whether federal, state, local, foreign or private, including without limitation
the Americans with Disabilities Act and all life safety requirements. To the
actual knowledge of Seller, the Improvements are not in violation of any
applicable building or zoning codes, building moratorium or environmental
protection codes, laws, regulations, or ordinances. Seller has not received any
request, oral or written, that Seller modify or terminate any use of the
Property. To the actual knowledge of Seller, the zoning of the Property permits
the current Improvements and use of the Property, there is no pending or
contemplated rezoning, and to the actual knowledge of Seller, the Property
complies with the Subdivision Map Act and local ordinances enacted under that
Act.

5.1.3. Documents. To the actual knowledge of Seller, all Preliminary Documents
delivered to Purchaser under section 4.4, and all other documents delivered to
Purchaser by or on behalf of Seller, are true, correct, and complete copies of
what they purport to be. The documents delivered by Seller to Purchaser are all
the material documents concerning the Property in Seller’s possession or under
its control.

5.1.4. Operating Statements. All operating statements furnished to Purchaser in
connection with or under this Agreement (a) are true and correct in all material
respects, (b) have been prepared in conformity with generally recognized
accounting principles consistently applied, and (c) accurately reflect the
financial position of the Property.

5.1.5. Litigation. There is no pending or to the actual knowledge of Seller
threatened private or governmental litigation by any governmental authority or
person against Seller relating to the Property that might, if it and all other
pending and threatened litigation were adversely determined, result in a
material adverse change in the Property or its operation or that challenges the
validity of or otherwise materially adversely affects the transactions
contemplated by this Agreement.

5.1.6. Other Proceedings. No attachments, execution proceedings, assignments for
the benefit of creditors, insolvency, bankruptcy, reorganization, or other
proceedings are pending or to the actual knowledge of Seller threatened against
Seller or Seller’s interest in the Property, nor are any such proceedings
contemplated by Seller.



--------------------------------------------------------------------------------

5.1.7. Governmental Action. Seller has no actual knowledge of, nor has Seller
received written notice of, any plan, study, or effort by any agency or party
that in any way would materially affect the use of the Property or any portion
of it for its current use or of any intended public improvements that would
result in any charge being levied against, or any lien assessed on, the
Property. Seller has no knowledge of any existing, proposed, or contemplated
plan to widen, modify, or realign any street or highway contiguous to the
Property.

5.1.8. Condemnation. Seller has received no actual notice of any presently
pending or contemplated special assessments or proceedings to condemn or
demolish the Property or any part of it or any proceedings to declare the
Property or any part of it a nuisance.

5.1.9. Licenses. To the actual knowledge of Seller, Seller has all licenses,
permits, easements, and rights of way, including proof of dedication, building
permits, and occupancy permits that are required from any governmental authority
having jurisdiction over the Property, or from private parties, in order to
continue the present use of the Property and to insure adequate vehicular and
pedestrian ingress and egress to the Property. All permits, rights, and
documents to be transferred (to the extent assignable) to Purchaser at close of
escrow have been fully paid for and are not subject to any liens, encumbrances,
or claims of any kind.

5.1.10. Development Rights. Neither Seller nor any previous owner of the
Property has, except by operation of law, sold, transferred, conveyed, or
entered into any agreement regarding “air rights,” “excess floor area ratio,” or
other development rights or restrictions relating to the Property, except as
otherwise expressly set forth in the Commitment.

5.1.11. Due Authorization. This Agreement and the performance of Seller’s
obligations under it and all documents executed by Seller that are to be
delivered to Purchaser at the Closing are, and on the Closing Date shall be,
duly authorized, executed, and delivered by Seller and are, and at the Closing
Date shall be, legal, valid, and binding obligations of Seller, and do not, and
on the Closing Date shall not, violate any provision of any agreement or
judicial order to which Seller is a party or to which Seller or the Property is
subject. No consent of any partner, shareholder, creditor, investor, judicial or
administrative body, government agency, or other party is required for Seller to
enter into and/or to perform Seller’s obligations under this Agreement, except
as has already been obtained. Seller is a corporation organized, validly
existing, and in good standing under the laws of the State of Minnesota.

5.1.12. Title to the Property. Seller has good and marketable title to the
Property. Seller has no actual knowledge of any unrecorded or undisclosed legal
or equitable interest in the Property owned or claimed by anyone other than
Seller. Seller has no knowledge that anyone will, at the Closing, have any right
to possession of the Property, except for tenants and as disclosed by this
Agreement or otherwise in writing to Purchaser. There are no unsatisfied
mechanics’ or materialmen’s lien rights on the Property. No assessment lien or
bond encumbers the Property, and to Seller’s actual knowledge, no governmental
authority has undertaken any action that could give rise to an assessment lien
affecting the Property.

5.1.13. Improvements; Personal Property. Seller has no actual knowledge that
anyone will, at the Closing, have any right to possession of the Improvements or
any Personal Property included in the Purchase Price nor actual knowledge of any
liens or encumbrances affecting such Improvements or Personal Property except as
disclosed by this Agreement or otherwise in writing to Purchaser.

5.1.14. Hazardous Wastes. To Seller’s actual knowledge: (a) the property is not
in



--------------------------------------------------------------------------------

violation of any federal, state, or local law, ordinance, or regulation relating
to industrial hygiene or to the environmental conditions on, under, or about the
Property, including but not limited to soil and groundwater conditions;
(b) there are no environmental, health, or safety hazards on, under, or about
the Property, including but not limited to soil and groundwater conditions;
(c) Seller has not used or installed any underground tank, or used, generated,
manufactured, treated, stored, placed, deposited, or disposed of on, under, or
about the Property or transported to or from the Property any flammable
explosives, radioactive materials, hazardous wastes, toxic substances, or
related materials (Hazardous Materials), which for purposes of this Agreement
includes, but is not limited to, substances defined as “hazardous substances,
hazardous materials, or toxic substances” in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (42 United States
Code §§9601 et seq.); the Hazardous Materials Transportation Act (49 United
States Code §§1801 et seq.); the Resource Conservation and Recovery Act (42
United States Code §§6901 et seq.), de minimis amounts of household cleaners,
office or maintenance supplies or other substances commonly used in restaurant
operations to be excluded.

5.1.15. Foreign Person. Seller is not a foreign person and is a “United States
Person” as such term is defined in §7701(a)(30) of the Internal Revenue Code of
1986, as amended.

5.2. Purchaser’s Representations and Warranties. Despite anything to the
contrary in this Agreement, Purchaser hereby warrants and represents that, as of
the Effective Date, this Agreement and the performance of Purchaser’s
obligations under it and all the documents executed by Purchaser that are to be
delivered to Seller at the Closing are, and on the Closing Date shall be, duly
authorized, executed, and delivered by Purchaser and are, and at the Closing
Date shall be, legal, valid, and binding obligations of Purchaser, and do not,
and on the Closing Date shall not, violate any provisions of any agreement or
judicial order to which Purchaser is a party or to which Purchaser or the
Property is subject. No consent of any partner, shareholder, creditor, investor,
judicial or administrative body, government agency, or other party is required
for Purchaser to enter into or to perform Purchaser’s obligations under this
Agreement, except as has already been obtained.

5.3. Effect of Representations and Warranties. Each representation and warranty
in this Article V: (a) is material and being relied on by the party to which the
representation and warranty is made; (b) is true in all respects as of the
Effective Date; (c) shall be true in all respects on the Closing Date; and
(d) shall survive the Closing for a period of one (1) year, except as otherwise
provided in this Agreement.

ARTICLE VI.

PRORATIONS AND ADJUSTMENTS

Ad valorem taxes and operating expenses for the Property for the year of the
Closing shall be not be prorated, as all such amounts shall remain the
obligation of Seller. Rents due under the Lease for the month of Closing shall
be prorated through the date of Closing.

ARTICLE VII.

COMMISSIONS

Seller does hereby agree to indemnify Purchaser against and hold Purchaser
harmless from any and all such real estate commissions or fees being claimed by
persons by or through Seller. Purchaser does hereby agree to indemnify Seller
against and hold Seller harmless from any and all such real estate commissions,
claims for such commissions or similar fees, including attorneys’ fees incurred
in any lawsuit regarding such commissions or fees claimed by persons by or
through Purchaser.



--------------------------------------------------------------------------------

ARTICLE VIII.

RISK OF LOSS

8.1 Risk of loss until the Closing shall be borne by Seller. In the event that
damage, loss or destruction of the Property or any part thereof, by fire or
other casualty, or through condemnation or sale in lieu thereof, occurs prior to
the actual closing of the transactions contemplated hereby, the extent of such
damage or taking involving more than $100,000 (a “Material Event”), the
Purchaser shall, at its option, elect one of the following:

8.1.1 To terminate this Agreement and receive an immediate refund of all Earnest
Money previously deposited.

8.1.2 To close the transactions contemplated hereby and take an assignment of
and receive in cash all insurance or condemnation proceeds payable as a result
of such casualty loss or condemnation, and receive a credit in the amount of any
deductible applicable to such insurance coverage.

8.2 In the event of less than a Material Event, Purchaser shall close the
transactions contemplated hereby and take an assignment of and receive in cash
all insurance or condemnation proceeds payable as a result of such casualty loss
or condemnation, and receive a credit in the amount of any deductible applicable
to such insurance coverage.

8.3 Seller shall maintain the current insurance coverage in force for the
Property in full force and effect through the Closing Date.

ARTICLE IX.

TERMINATION AND REMEDIES

9.1 In the event that Seller shall have failed to have performed any of the
covenants and/or agreements contained herein which are to be performed by
Seller, or if any of the conditions precedent to Purchaser’s obligation to
consummate the transactions contemplated hereby shall have failed to occur,
Purchaser may, as its sole remedies, terminate this Agreement by giving written
notice of termination to Seller and receive a full and immediate refund of any
and all Earnest Money previously deposited, or enforce specific performance of
this Agreement.

9.2 If this Agreement is terminated by Purchaser pursuant to any provision of
this Agreement authorizing such termination, Purchaser shall be entitled to the
immediate refund of any and all Earnest Money previously deposited, together
with all interest accrued thereon and thereafter Purchaser shall have no further
obligations hereunder.

9.3 If Seller is not then in default in its obligations or agreements, and the
Purchaser has not terminated this Agreement pursuant to any of the provisions
authorizing such termination, and Purchaser fails to close the transaction
contemplated hereby, Seller shall be entitled to receive the Earnest Money and
all accrued interest thereon as Seller’s sole and exclusive remedy for such
failure, Seller hereby specifically waiving any and all rights which it may have
to damages, specific performance or any other remedy as a result of Purchaser’s
default under this Agreement.



--------------------------------------------------------------------------------

ARTICLE X.

NOTICES

10.1 All notices and other communications required or permitted under this
Agreement must be in writing and will be deemed delivered, whether actually
received or not, on the earlier of: (1) actual receipt, if delivered in person
or by messenger with evidence of delivery; (2) receipt of an electronic
facsimile (“Fax”) transmission with confirmation of delivery to the Fax
telephone numbers specified below, if any; or (3) upon deposit with a nationally
recognized overnight delivery service, prepaid and properly addressed to the
intended recipient at the address set forth in Article I.

10.2 The addresses and addressees for the purpose of this article may be changed
by either party by giving notice of such change to the other party in the manner
provided herein for giving notice. For the purpose of changing such addresses or
addressees only, unless and until such written notice is received, the last
address and addressee stated in Article I shall be deemed to continue in effect
for all purposes.

ARTICLE XI.

MISCELLANEOUS

11.1 Entire Agreement. THIS AGREEMENT AND THE EXHIBITS ATTACHED HERETO CONTAIN
THE ENTIRE AGREEMENT BETWEEN THE PARTIES, AND NO PROMISE, REPRESENTATION,
WARRANTY OR COVENANT NOT INCLUDED IN THIS AGREEMENT OR ANY SUCH REFERENCED
AGREEMENTS HAS BEEN OR IS RELIED UPON BY EITHER PARTY. Moreover, this Agreement
shall supersede any and all confidentiality agreements, if any, and said
agreements shall no longer be of any force and effect.

11.2 No Oral Modification. NO MODIFICATION OR AMENDMENT OF THIS AGREEMENT SHALL
BE OF ANY FORCE OR EFFECT UNLESS MADE IN WRITING AND EXECUTED BY BOTH PURCHASER
AND SELLER.

11.3 Choice of Law. In the event that any litigation arises hereunder, it is
specifically stipulated that this Agreement shall be interpreted and construed
according to the laws of the State where the Property is located.

11.4 Attorneys’ Fees. The prevailing party in any litigation between the parties
arising under this Agreement shall be entitled to recover reasonable attorney’s
fees.

11.5 Counterparts. This Agreement may be executed in any number of counterparts
and delivered by facsimile, which together shall constitute the agreement of the
parties. The article headings herein contained are for purposes of
identification only and shall not be considered in construing this Agreement.

11.6 Assignment. This Agreement, and the rights and obligations hereunder, may
be assigned by Purchaser without the prior written consent of Seller. In the
event of any such assignment, the original party designated as the Purchaser
shall not be released from all duties or obligations hereunder and the Seller
agrees to close the transaction contemplated hereunder with the assignee of
Purchaser. This Agreement may not be assigned by Seller except pursuant to a
tax-deferred exchange, in regard to which Purchaser agrees to reasonably



--------------------------------------------------------------------------------

cooperate at no expense or liability to Purchaser. Likewise, Seller agrees to
reasonably cooperate at no expense or liability to Seller with a tax-deferred
exchange effected by Purchaser.

11.7 Date of Agreement. All references in this Agreement to “the date hereof,”
“Effective Date”, or similar references shall be deemed to refer to the last
date, in point of time, on which the Title Company provides a written receipt of
a fully executed counterpart of this Agreement.

11.8 Parties Bound. This Agreement and the terms and provisions hereof shall
inure to the benefit of and be binding upon the parties hereto and their
respective heirs, executors, personal representatives, successors and assigns
whenever the context so requires or admits.

11.9 Enforceability. If any provisions of this Agreement are held to be illegal,
invalid or unenforceable under present or future laws, such provisions shall be
fully severable, and this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement, and the remaining provisions of this Agreement shall remain in full
force and effect and not be affected by the illegal, invalid or unenforceable
provision or by its severance from this Agreement, provided that both parties
hereto may still effectively realize the complete benefit of the transaction
contemplated hereby.

11.10 Gender; Number. Any references to one gender used herein, whether
masculine, feminine or neuter, shall be deemed to be a reference to any other
gender as may be appropriate under the circumstances; further, the singular
shall include the plural and the plural the singular.

11.11 Term of Offer. This Agreement constitutes an offer by Purchaser to
purchase the Property on the terms and conditions and for the Purchase Price
specified herein.

11.12 Day of Performance. In the event the day for which performance is
scheduled hereunder is a Saturday, Sunday, or a holiday observed by national
banking associations in Austin, Texas, then the day for such performance shall
be the immediately following business day. Any reference to a “business day” in
this Agreement shall mean a day other than a Saturday, Sunday or holiday
observed by national banking associations in Austin, Texas.

11.13 Confidentiality. This Agreement and all of the terms and provisions hereof
are confidential. Purchaser and Seller agree to keep confidential (and shall use
their best efforts to cause their agents, employees and brokers to keep
confidential) all discussions of this Agreement, the proposed acquisition, all
documents and materials delivered pursuant to this Agreement, except for
necessary disclosure to partners, employees, accountants, attorneys, lenders and
consultants of the parties hereto, and disclosure in connection with any
financing, merger, acquisition or other such transaction. No public
announcements concerning this Agreement or the transaction contemplated herein
shall be made by either party without the mutual consent of the parties.
SPECIFICALLY, SELLER SHALL KEEP THE PURCHASE PRICE AND THE TERMS OF THIS
AGREEMENT STRICTLY CONFIDENTIAL. Notwithstanding any provision of this
Section 11.13 to the contrary, Purchaser hereby acknowledges that Seller is a
publicly traded company, and that Seller therefore is permitted to make any
disclosure required by securities laws or other laws applicable to publicly
traded companies.



--------------------------------------------------------------------------------

SELLER: BUCA RESTAURANTS 2, INC.  

/s/ Richard G. Erstad

Name:   Richard G. Erstad Title:   Secretary Date:  

 

PURCHASER:

BARTON CREEK CAPITAL, LLC,

a Texas limited liability company

 

/s/ Keith Buchanan

Name:   Keith Buchanan Title:   Partner Date:  

 

ACCEPTANCE BY TITLE COMPANY

The undersigned title company, LANDAMERICA COMMONWEALTH TITLE OF DALLAS referred
to in the foregoing Contract as the “Title Company”, hereby acknowledges receipt
of a fully executed copy (or executed counterparts) of the foregoing Contract
and accepts the obligations of the Title Company as set forth in such Contract.

 

   

/s/ Kim L. Lawrence

  Name:   Mr. Kim L. Lawrence   Title:   Escrow Officer   Date:   4/25/08